Citation Nr: 0411776	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
eyes.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from December 1959 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
2001 which denied service connection for disability of the 
eyes (including myopia, astigmatism, diplopia, and 
cataracts).  In January 2004, the case was remanded to the RO 
for further development.  


FINDINGS OF FACT

1.  Hypertropia of the eyes, with diplopia, began in service.

2.  Myopia is a refractive error.

3.  Astigmatism is not currently shown.

4.  Cataracts began years after service and were not caused 
by any incident of service.


CONCLUSIONS OF LAW

1.  Hypertropia of the eyes, with diplopia, was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

2.  Myopia, astigmatism, and cataracts were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had active service from December 1959 to December 
1963.  He contends that he had defective vision when he 
entered onto active duty, which was considerably worsened by 
service.  He points to the entrance examination in November 
1959, which found distant visual acuity of 20/200 
bilaterally, and the separation examination, which noted 
distant visual acuity of 20/800.  

Service medical records show that on the enlistment 
examination in November 1959, the veteran was noted to wear 
glasses.  His distant visual acuity was 20/200, corrected to 
20/25, bilaterally.  The diagnosis was myopia/astigmatism 
corrected with lenses.  He entered onto active duty in 
December 1959, and six days later, his eyes were re-examined.  
At this time, he had defective vision in both eyes of 20/400, 
correctable to 20/30 in both eyes.  

The remainder of the service medical records show several eye 
examinations.  In January 1960, distant visual acuity in the 
right eye was 20/200, and 20/100 in the left eye.  Both eyes 
corrected to 20/20.  Ophthalmoscope was negative.  In 
September 1960, distant visual acuity was noted to be 20/300 
in the right eye and 20/200 in the left eye, with both eyes 
correctable to 20/20.  In May 1961, he was seen complaining 
of trouble reading with bifocals.  An examination disclosed 
visual acuity of 20/200 bilaterally corrected to 20/25 in the 
right eye and 20/20 in the left eye.  There was 0.0 
esotropia, exotropia, and left and right hypertropia.  On an 
EENT examination several days later, right eye visual acuity 
was 18/200, corrected to 20/30+2.  In the left eye, visual 
acuity was 16/200, corrected to 20/30+3.  Funduscopic 
examination was negative.  The veteran was advised to return 
for muscle clinic if he continued to have trouble with the 
new prescription.  

In July 1961, he was seen for an evaluation for contact 
lenses.  His corrected visual acuity with glasses was 20/20 
bilaterally.  In December 1961, he complained of trouble 
reading with his present prescription.  In August 1962, a 
complaint of eye trouble was noted.  His uncorrected visual 
acuity was 20/200 bilaterally.  Esotropia was 0.0; exotropia 
was 4.0; right hypertropia was 0.1; and left hypertropia was 
0.0.  On an EENT clinic consult, it was noted that he had 
broken his glasses.  Funduscopic examination was normal.  On 
the separation examination in December 1963, the veteran's 
distant visual acuity was 20/800 bilaterally, corrected to 
20/30 in the right eye and 20/25 in the left eye.  The 
diagnosis was defective vision, not considered disqualifying.  

J. Devore, O.D. write, in a letter dated in July 2001, that 
he had last seen the veteran in August 2000.  At that time, 
he complained of intermittent diplopia, which had been 
affecting his eyes for several years due to a left third 
nerve palsy, which first became evident in the winter of 
1999.  On examination, best corrected visual acuity was 20/20 
bilaterally.  There was diplopia, primarily in the left gaze 
and with right head tilt, which pointed to a left partial 
third nerve palsy.  There were incipient minimal cataract 
changes bilaterally.  Funduscopic examination was normal.  He 
was give an prescription for glasses for his high myopia, 
with the option of a vertical prism to reduce diplopia.  

A VA examination was conducted in February 2004.  The veteran 
said that while he was in boot camp, he hit his head against 
a wall, and felt that his vision was decreased after that.  
He complained of diplopia when his eyes were tired, which was 
corrected with prism correction.  With his glasses off, he 
had intermittent hypertropia which switched from eye to eye.  
Uncorrected visual acuity was 20/400, corrected to 20/25, 
bilaterally.  The impression was alternating intermittent 
hypertropia which was impossible to relate to service without 
speculation, and which more than likely occurred later in 
life.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, a Board remand, and a supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claim for service connection for 
disability of the eyes.  He has been told of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may not be granted for refractive error of 
the eyes.  38 C.F.R. § 3.303(c).  However, service connection 
may be granted for a superimposed acquired eye disability 
related to service.  See VAOPGCPREC 82-90 and 67-90.  

The veteran had myopia and astigmatism shown on entrance into 
service.  According to Dorland's Illustrated Medical 
Dictionary (29th ed. 2000) at pages 167 and 1171, myopia is 
an error of refraction, and astigmatism is an unequal 
curvature of the refractive surface of the eye.  Since myopia 
is refractive error, it may not be service-connected.  
38 C.F.R. § 3.303(c).  Even if astigmatism were not 
considered refractive error, it could not be service-
connected as it is not currently shown to exist.  See 
Degmetich v. Brown, 104 F3d 1328 (1997).  

The evidence does not show that any decrease in visual acuity 
during service was due to a superimposed disability.  
Although the examination prior to entrance showed visual 
acuity of 20/200 bilaterally, and the separation examination 
showed 20/800, visual acuity findings fluctuated during 
service.  Indeed, on an examination in December 1959, only 
six days after he entered onto active duty, bilateral visual 
acuity was 20/400, the same visual acuity demonstrated on the 
VA examination in February 2004.  

Incipient cataracts are first shown in 2000, many years after 
service, and the medical evidence does not link them to any 
incident of service.  Thus service connection for cataracts 
is not warranted.

With respect to the veteran's diplopia, on the VA examination 
in February 2004, the examiner observed an alternating 
intermittent hypertropia (a type of strabismus) which 
switched from eye to eye, and which the examiner appeared to 
associate with the diplopia.  There are records of two in-
service eye evaluations which included tests for strabismus, 
one in May 1961, and one in August 1962.  While the earlier 
examination did not disclose any strabismus, the 1962 
examination noted exotropia of 4.0 and right hypertropia of 
0.1.  When considered together with the history noted on Dr. 
Devore's July 2001 report, of several years of intermittent 
diplopia, as well as the diagnosis of alternating, 
intermittent hypertropia noted on the VA examination, the 
evidence as a whole is in equipoise, and service connection 
for hypertropia, with diplopia, is warranted.  The benefit-
of-the-doubt rule has been applied in reaching this decision.  
38 U.S.C.A. § 5107(b).

In sum, the Board grants service connection for hypertropia 
of the eyes, with diplopia.  However, the Board denies 
service connection for other claimed eye conditions.


ORDER

Service connection for hypertropia of the eyes, with 
diplopia, is granted.

Service connection for myopia, astigmatism, and cataracts is 
denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



